

116 HR 4956 IH: Finding Market-Based and Local Solutions to Ensure Access to Housing Act
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4956IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Ms. Foxx of North Carolina (for herself and Mrs. Wagner) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo provide that the Executive order entitled Establishing a White House Council on Eliminating Regulatory Barriers to Affordable Housing shall have the force and effect of law, and for other purposes.
	
 1.Short titleThis Act may be cited as the Finding Market-Based and Local Solutions to Ensure Access to Housing Act. 2.FindingsThe Congress finds the following:
 (1)Communities across the country are facing an affordable housing crisis. (2)Families who pay more than 30 percent of their income for housing are considered cost burdened and may have difficulty affording necessities such as food, clothing, transportation, and medical care.
 (3)The Department of Housing and Urban Development estimates 12,000,000 renter and homeowner households now pay more than 50 percent of their annual incomes for housing.
 (4)The prohibitive cost of housing slows economic growth and means fewer jobs and lower wages. (5)Housing demand depends on local demographics, job markets, and place-based amenities.
 (6)Housing supply depends on local availability of land and the cost and complexity of housing development.
 (7)Land-use restrictions are a significant factor in housing supply and prices. (8)There is evidence that exclusionary and restrictive zoning raises housing prices and restricts the supply of housing across the country.
 (9)Housing markets are local. (10)Exclusionary and restrictive zoning policies that affect development are adopted by local governments.
 (11)The Federal Government has limited control over State and local land-use policy and zoning. (12)To understand and correct housing shortages, Federal, State, and local governments need to look at all options.
 (13)Housing is critical for health, economic stability, and academic success. 3.Legal effectNotwithstanding any other provision of law or Executive order, Executive Order 13878 (84 Fed. Reg. 30853), signed on June 25, 2019, and entitled “Establishing a White House Council on Eliminating Regulatory Barriers to Affordable Housing” shall have the force and effect of law.
		4.Report to Congress
 (a)In generalNot later than 1 year after the date of the enactment of this Act, the White House Council on Eliminating Regulatory Barriers to Affordable Housing shall submit to the Congress a report on the implementation, by the Council, of section 4 of Executive Order 13878 (84 Fed. Reg. 30853).
 (b)Subsequent reportsThe White House Council on Eliminating Regulatory Barriers to Affordable Housing shall submit any subsequent report that the Congress may request or that the Council may deem appropriate.
			